     Case 2:19-cv-01449-JCM-NJK Document 27 Filed 01/24/20 Page 1 of 2




 1   ELDA M. SIDHU
     General Counsel
 2   Nevada Bar No. 7799
 3   JANET L. MERRILL
     Assistant General Counsel
 4   Nevada Bar No. 10736
     UNIVERSITY OF NEVADA, LAS VEGAS
 5   4505 S. Maryland Parkway, Box 451085
     Las Vegas, Nevada 89154-1085
 6   Telephone: (702) 895-5185
 7   Facsimile: (702) 895-5299
     elda.sidhu@unlv.edu
 8   janet.merrill@unlv.edu
     Attorneys for Defendant
 9
10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA

12    CHRISTINE HASKIN,                                  CASE NO.: 2:19-cv-01449-JCM-NJK
13                   Plaintiff,
14    vs.                                                     STIPULATION AND ORDER TO
                                                             RESCHEDULE EARLY NEUTRAL
15                                                                   EVALUATION
      STATE OF NEVADA ex rel. BOARD OF
16    REGENTS OF THE NEVADA SYSTEM OF                                    (First Request)
      HIGHER EDUCATION, ON BEHALF OF
17    THE UNIVERSITY OF NEVADA, LAS
      VEGAS,
18
                     Defendant.
19
20
21          IT IS HEREBY STIPULATED AND AGREED by and among, Plaintiff, Christine Haskin

22   (“Plaintiff”), and Defendant, the State of Nevada ex rel. the Board of Regents of the Nevada System

23   of Higher Education, on behalf of the University of Nevada, Las Vegas (“UNLV”), by and through

24   their undersigned counsel of record, that, for good cause, the Early Neutral Evaluation (“ENE”)

25   currently set for March 6, 2020 at 9:00 a.m. should be continued. ECF Nos. 18 and 24.

26          Upon receipt of the Minute Order rescheduling the ENE (ECF No. 24), Defendant UNLV’s

27   counsel noted that she had a conflict with the new date as she must appear at a previously scheduled

28   court-ordered mediation in an unrelated matter and began contacting the required representatives

                                                 1
     Case 2:19-cv-01449-JCM-NJK Document 27 Filed 01/24/20 Page 2 of 2




 1   and opposing counsel for mutual availability.
 2          As such, it appears that all Parties and their required representatives are available on
 3   March 20, 2020.
 4          Based on the foregoing, Parties submit good cause exists and requests this Court vacate and
 5   reschedule the ENE to ensure the presence of key individuals to support the utility and purpose of
 6   the ENE session.
 7    DATED: January 24, 2020                         DATED: January 24, 2020
 8    /s/ Janet L. Merrill                            /s/ Jenny Foley
      ELDA M. SIDHU, ESQ.                             JENNY FOLEY, ESQ.
 9    JANET L. MERRILL, ESQ.                          MARTA D. KURSHUMOVA, ESQ.
      UNIVERSITY OF NEVADA, LAS VEGAS                 HKM EMPLOYMENT ATTORNEYS LLP
10    4505 S. Maryland Parkway, Box 451085            1785 East Sahara, Suite 300
      Las Vegas, Nevada 89154-1085                    Las Vegas, Nevada 89104
11    Tel.: 702-895-5185                              Tel: (702) 805-8340
      Fax: 702 895-5299                               Fax: (702) 625-3893
12    Attorney for Defendant                          Attorneys for Plaintiff
13                                                    /s/ Philip J. Trenchak                         .




                                                      PHILIP J. TRENCHAK, ESQ.
14                                                    VICTORIA MULLINS, ESQ.
                                                      MULLINS & TRENCHAK
15                                                    1614 S. Maryland Parkway
                                                      Las Vegas, NV 89104
16                                                    Tel.: 702-778-9444
                                                      Fax: 702-778-9449
17                                                    Attorneys for Plaintiff
18
                                                 ORDER
19
         IT IS HEREBY ORDERED that the ENE currently scheduled for March 6, 2020 is
20
                                          Plaintiff to appear at 9:00 a.m. Defendant
     CONTINUED to Friday, March 20, 2020.
21                                        to appear at 9:30 a.m.
         IT IS FURTHER ORDERED that confidential ENE statements are due to Chambers by
22
         March 12, 2020 at 4:00 p.m.
     ______________________________________________________________________________.
23
           IT IS FURTHER ORDERED that the Pre-ENE conference call is rescheduled to
24
         March 19, 2020 at 3:00 p.m.
     ______________________________________________________________________________.
25
                       27th
            DATED this _______ day of January, 2020.
26
27                                               ___________________________________________
28                                               UNITED STATES MAGISTRATE JUDGE


                                                 2
